Case 1:19-cv-03519-MKB-RML Document 1 Filed 06/14/19 Page 1 of 9 PageID #: 1



BARSHAY SANDERS, PLLC
100 Garden City Plaza, Suite 500
Garden City, New York 11530
Tel: (516) 203-7600
Fax: (516) 706-5055
Email: ConsumerRights@BarshaySanders.com
Attorneys for Plaintiff
Our File No.: 116417

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK



Eun K Park, individually and on behalf of all others
similarly situated,                                            Docket No:

                                         Plaintiff,            CLASS ACTION COMPLAINT

                             vs.
                                                               JURY TRIAL DEMANDED
Client Services, Inc.,

                                         Defendant.


       Eun K Park, individually and on behalf of all others similarly situated (hereinafter
referred to as “Plaintiff”), by and through the undersigned counsel, complains, states and alleges
against Client Services, Inc. (hereinafter referred to as “Defendant”), as follows:


                                        INTRODUCTION
       1.      This action seeks to recover for violations of the Fair Debt Collection Practices
Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”).


                                   JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331
and 15 U.S.C. § 1692k(d).
       3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the
events or omissions giving rise to the claim occurred in this Judicial District.



                                                  1
Case 1:19-cv-03519-MKB-RML Document 1 Filed 06/14/19 Page 2 of 9 PageID #: 2



          4.    At all relevant times, Defendant conducted business within the State of New
York.


                                             PARTIES
          5.    Plaintiff Eun K Park is an individual who is a citizen of the State of New York
residing in Queens County, New York.
          6.    Plaintiff is a natural person allegedly obligated to pay a debt.
          7.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
          8.    On information and belief, Defendant Client Services, Inc., is a Missouri
Corporation with a principal place of business in Saint Charles County, Missouri.
          9.    Defendant regularly collects or attempts to collect debts asserted to be owed to
others.
          10.   Defendant is regularly engaged, for profit, in the collection of debts allegedly
owed by consumers.
          11.   The principal purpose of Defendant's business is the collection of such debts.
          12.   Defendant uses the mails in its debt collection business.
          13.   Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).


                                           THE FDCPA
          14.   Congress enacted the FDCPA upon finding that debt collection abuse by third
party debt collectors was a widespread and serious national problem. See S. Rep. No. 95-382, at
2 (1977), reprinted in U.S.C.C.A.N. 1695, 1696; 15 U.S.C § 1692(a).
          15.   The purpose of the FDCPA is to protect consumers from deceptive or harassing
actions taken by debt collectors, with the aim of limiting the suffering and anguish often inflicted
by independent debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002); Russell
v. Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).
          16.   To further these ends, the FDCPA “establishes certain rights for consumers whose
debts are placed in the hands of professional debt collectors for collection.” Vincent v. The
Money Store, 736 F.3d 88, 96 (2d Cir. 2013).
          17.   In order for consumers to vindicate their rights under the statute, the FDCPA
“grants a private right of action to a consumer who receives a communication that violates the



                                                  2
Case 1:19-cv-03519-MKB-RML Document 1 Filed 06/14/19 Page 3 of 9 PageID #: 3



Act.” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85, 91 (2d Cir. 2008).
         18.    Thus, “the FDCPA enlists the efforts of sophisticated consumers ... as 'private
attorneys general' to aid their less sophisticated counterparts, who are unlikely themselves to
bring suit under the Act, but who are assumed by the Act to benefit from the deterrent effect of
civil actions brought by others.” Jacobson, 516 F.3d at 91.
         19.    To this end, in determining whether a collection letter violates the FDCPA, courts
in the Second Circuit utilize “the least sophisticated consumer” standard. Jacobson, 516 F.3d at
90. “The test is how the least sophisticated consumer—one not having the astuteness of a
'Philadelphia lawyer' or even the sophistication of the average, everyday, common consumer—
understands the notice he or she receives. Russell, 74 F.3d at 34.
         20.    The least sophisticated consumer standard pays no attention to the circumstances
of the particular debtor in question. See Easterling v. Collecto, Inc., 692 F.3d 229, 234 (2d Cir.
2012). Specifically, it is not necessary for a consumer to show that he or she was confused by
the communication received. See Jacobson, 516 F.3d at 91. Likewise, the consumer's actions in
response to a collection letter are not determinative of the question of whether there has been a
violation of the FDCPA. Thomas v. Am. Serv. Fin. Corp., 966 F. Supp. 2d 82, 90 (E.D.N.Y.
2013).
         21.    Under the least sophisticated consumer standard, collection letters violate the
FDCPA “if they are open to more than one reasonable interpretation, at least one of which is
inaccurate.” Clomon v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993).
         22.    Moreover, a debt collector violates the FDCPA if its collection letter is
“reasonably susceptible to an inaccurate reading” by the least sophisticated consumer. DeSantis
v. Computer Credit, Inc., 269 F.3d 159, 161 (2d Cir. 2001).
         23.    Similarly, a collection letter violates the FDCPA “if it would make the least
sophisticated consumer uncertain as to her rights.” Jacobson, 516 F.3d at 90.
         24.    To recover damages under the FDCPA, a consumer does not need to show
intentional conduct on the part of the debt collector. Ellis v. Solomon & Solomon, P.C., 591 F.3d
130, 135 (2d Cir. 2010). Rather, “[t]he FDCPA is a strict liability statute, and the degree of a
defendant's culpability may only be considered in computing damages.” Bentley v. Great Lakes
Collection Bureau, 6 F.3d 60, 63 (2d Cir. 1993). A single violation of the FDCPA to establish
civil liability against the debt collector. Id.



                                                  3
Case 1:19-cv-03519-MKB-RML Document 1 Filed 06/14/19 Page 4 of 9 PageID #: 4




                                         ALLEGATIONS
       25.     Defendant alleges Plaintiff owes a debt (“the alleged Debt”).
       26.     The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of
a transaction in which the money, property, insurance, or services which are the subject of the
transaction are primarily for personal, family, or household purposes.
       27.     The alleged Debt does not arise from any business enterprise of Plaintiff.
       28.     The alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
       29.     At an exact time known only to Defendant, the alleged Debt was assigned or
otherwise transferred to Defendant for collection.
       30.     At the time the alleged Debt was assigned or otherwise transferred to Defendant
for collection, the alleged Debt was in default.
       31.     In its efforts to collect the alleged Debt, Defendant contacted Plaintiff by letter
(“the Letter”) dated July 9, 2018. (A true and accurate copy is annexed hereto as “Exhibit 1.”)
       32.     The Letter conveyed information regarding the alleged Debt.
       33.     The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
       34.     The Letter was the initial written communication Plaintiff received from
Defendant concerning the alleged Debt.


                                         FIRST COUNT
                                  Violation of 15 U.S.C. § 1692e
       35.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
       36.     15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
       37.     While § 1692e specifically prohibits certain practices, the list is non-exhaustive,
and does not preclude a claim of falsity or deception based on any non-enumerated practice.
       38.     The question of whether a collection letter is deceptive is determined from the
perspective of the “least sophisticated consumer.”
       39.     A collection letter is deceptive under 15 U.S.C. § 1692e if it can reasonably be
read by the least sophisticated consumer to have two or more meanings, one of which is



                                                   4
Case 1:19-cv-03519-MKB-RML Document 1 Filed 06/14/19 Page 5 of 9 PageID #: 5



inaccurate.
       40.      A collection letter is also deceptive under 15 U.S.C. § 1692e if it is reasonably
susceptible to an inaccurate reading by the least sophisticated consumer.
       41.      For purposes of 15 U.S.C. § 1692e, the failure to clearly and accurately identify
the creditor to whom the debt is owed is unfair and deceptive to the least sophisticated consumer.
       42.      The identity of creditor to whom the debt is owed is a material piece of
information to a consumer.
       43.      A debt collector has the obligation not just to convey the name of the creditor to
whom the debt is owed, but also to convey such clearly.
       44.      A debt collector has the obligation not just to convey the name of the creditor to
whom the debt is owed, but also to state such explicitly.
       45.      Even if a debt collector conveys the required information, the debt collector
nonetheless violates the FDCPA if it conveys that information in a confusing or contradictory
fashion so as to cloud the required message with uncertainty.
       46.      When determining whether the name of the creditor to whom the debt is owed has
been conveyed clearly, an objective standard, measured by how the “least sophisticated
consumer” would interpret the notice, is applied.
       47.      The Letter fails to identify by name and label any entity as “creditor,” “original
creditor,” “current creditor,” “account owner,” or “creditor to whom the debt is owed.”
       48.      The Letter states, “Re: CHASE BANK USA, N.A.”
       49.      The Letter fails to indicate whether the “Re:” refers to the account owner.
       50.      The Letter fails to indicate whether the “Re:” refers to Plaintiff’s creditor.
       51.      The Letter fails to indicate whether the “Re:” refers to Plaintiff’s current creditor.
       52.      The Letter fails to indicate whether the “Re:” refers to Plaintiff’s original creditor.
       53.      The Letter fails to indicate whether the “Re:” refers to the creditor to whom the
debt is owed.
       54.      The Letter fails to indicate who referred the account to Defendant.
       55.      The Letter fails to indicate who Defendant represents.
       56.      The Letter fails to indicate who is Defendant’s client.
       57.      The Letter demands payment be made to Defendant.
       58.      The Letter indicates that checks should be made payable to Defendant.



                                                   5
Case 1:19-cv-03519-MKB-RML Document 1 Filed 06/14/19 Page 6 of 9 PageID #: 6



        59.     Defendant failed to explicitly state the name of the creditor to whom the debt is
owed.
        60.     Defendant failed to clearly state the name of the creditor to whom the debt is
owed.
        61.     The least sophisticated consumer would likely be confused as to the name of the
creditor to whom the debt is owed.
        62.     The least sophisticated consumer would likely be uncertain as to the name of the
creditor to whom the debt is owed.
        63.     Because the Letter can reasonably be read by the least sophisticated consumer to
have two or more meanings, one of which is inaccurate, as described, it is deceptive within the
meaning of 15 U.S.C. § 1692e.
        64.     Because the Letter is reasonably susceptible to an inaccurate reading by the least
sophisticated consumer, as described, it is deceptive within the meaning of 15 U.S.C. § 1692e.
        65.     The least sophisticated consumer would likely be deceived by the Letter.
        66.     The least sophisticated consumer would likely be deceived in a material way by
the Letter.
        67.     Defendant violated § 1692e by using a false, deceptive and misleading
representation in its attempt to collect a debt.

                                       SECOND COUNT
                         Violations of 15 U.S.C. §§ 1692e and 1692e(10)
        68.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
        69.     15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or
misleading representation or means in connection with the collection of any debt.
        70.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
means to collect or attempt to collect any debt.
        71.     A debt collection practice can be a “false, deceptive, or misleading” practice in
violation of 15 U.S.C. § 1692e even if it does not fall within any of the subsections of 15 U.S.C.
§ 1692e. Clomon, 988 F.2d at 1318.
        72.     A collection letter violates 15 U.S.C. § 1692e if, in the eyes of the least
sophisticated consumer, it is open to more than one reasonable interpretation, at least one of
which is inaccurate. Clomon, 988 F.2d at 1319.


                                                   6
 Case 1:19-cv-03519-MKB-RML Document 1 Filed 06/14/19 Page 7 of 9 PageID #: 7



         73.     A collection letter also violates 15 U.S.C. § 1692e if, it is reasonably susceptible
to an inaccurate reading by the least sophisticated consumer. DeSantis, 269 F.3d at 161.
         74.     The Letter provides a settlement offer.
         75.     The Letter further provides multiple addresses for Defendant in the coupon to be
detached and sent with payment.
         76.     The first address, located at the top of the coupon in the Letter, is: PO BOX 1586
Saint Peters, MO 63376.
         77.     The second address, located at the bottom of the coupon in Letter, is: 3451
HARRY S TRUMAN BLVD ST. CHARLES MO 63301-4047.
         78.     Both these addresses are either located in the coupon meant to be detached and
sent, which makes it confusing for the least sophisticated consumer, as to where the payment
must be sent.
         79.     The Letter can be interpreted to mean that such payment must be mailed to the
first address.
         80.     The Letter can also be interpreted to mean that such payment must be mailed to
the second address.
         81.     As a result of the foregoing, in the eyes of the least sophisticated consumer, the
Letter is open to more than one reasonable interpretation, at least one of which is inaccurate.
         82.     Because the Letter is open to more than one reasonable interpretation it violates
15 U.S.C. §§ 1692e and 1692e(10)
         83.     Because the Letter is reasonably susceptible to an inaccurate reading by the least
sophisticated consumer it violates 15 U.S.C. §§ 1692e and 1692e(10)
         84.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e and 1692e(10)
and is liable to Plaintiff therefor.


                                       CLASS ALLEGATIONS
         85.     Plaintiff brings this action individually and as a class action on behalf of all
persons similarly situated in the State of New York.
         86.     Plaintiff seeks to certify a class of:
                      All consumers to whom Defendant sent a collection letter
                      substantially and materially similar to the Letter sent to Plaintiff,
                      which letter was sent on or after a date one year prior to the filing of


                                                     7
 Case 1:19-cv-03519-MKB-RML Document 1 Filed 06/14/19 Page 8 of 9 PageID #: 8



                     this action to the present.

        87.     This action seeks a finding that Defendant's conduct violates the FDCPA, and
asks that the Court award damages as authorized by 15 U.S.C. § 1692k.
        88.     The Class consists of more than thirty-five persons.
        89.     Plaintiff's claims are typical of the claims of the Class. Common questions of law
or fact raised by this action affect all members of the Class and predominate over any individual
issues. Common relief is therefore sought on behalf of all members of the Class. A class action
is superior to other available methods for the fair and efficient adjudication of this controversy.
        90.     The prosecution of separate actions by individual members of the Class would
create a risk of inconsistent or varying adjudications with respect to the individual members of the
Class, and a risk that any adjudications with respect to individual members of the Class would, as
a practical matter, either be dispositive of the interests of other members of the Class not party to
the adjudication, or substantially impair or impede their ability to protect their interests.
Defendant has acted in a manner applicable to the Class as a whole such that declaratory relief is
warranted.
        91.     Plaintiff will fairly and adequately protect and represent the interests of the Class.
The management of the class is not extraordinarily difficult, and the factual and legal issues
raised by this action will not require extended contact with the members of the Class, because
Defendant's conduct was perpetrated on all members of the Class and will be established by
common proof. Moreover, Plaintiff has retained counsel experienced in actions brought under
consumer protection laws.


                                          JURY DEMAND
        92.     Plaintiff hereby demands a trial of this action by jury.


                                      PRAYER FOR RELIEF
        WHEREFORE, Plaintiff respectfully requests judgment be entered:
                    a. Certifying this action as a class action; and

                    b. Appointing Plaintiff as Class Representative and Plaintiff's attorneys as
                    Class Counsel;




                                                   8
Case 1:19-cv-03519-MKB-RML Document 1 Filed 06/14/19 Page 9 of 9 PageID #: 9



               c. Finding Defendant's actions violate the FDCPA; and

               d. Granting damages against Defendant pursuant to 15 U.S.C. § 1692k; and

               e. Granting Plaintiff's attorneys' fees pursuant to 15 U.S.C. § 1692k; and

               f. Granting Plaintiff's costs; all together with

               g. Such other relief that the Court determines is just and proper.

DATED: June 13, 2019
                                          BARSHAY SANDERS, PLLC

                                          By: _/s/ Craig B. Sanders
                                          Craig B. Sanders, Esquire
                                          100 Garden City Plaza, Suite 500
                                          Garden City, New York 11530
                                          Tel: (516) 203-7600
                                          Fax: (516) 706-5055
                                          csanders@barshaysanders.com
                                          Attorneys for Plaintiff
                                          Our File No.: 116417




                                             9
